Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/223,593, filed 4/6/2021, which is a continuation as discussed in the disclosure.
Claims 1-20 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2021 is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynch(8,889,247).
the contoured portion comprising contoured corner segments and contoured elongated segments extending between respective pairs of the contoured corner segments lengthwise, and having a first maximum thickness, the contoured elongated segments having a second maximum thickness that is greater than the first maximum thickness.
Lynch discloses a molded article(door 10, see column 6, line 47 thru column 7, line 6), comprising:
an inner panel portion(30, see Figs. 1-2) having an exterior surface establishing a plurality of inner panel corners(see Fig. 1); 
a main body portion(42, see Figs. 1-2); and 
a contoured portion(18, 19a, see Figs. 1-2) extending between and interconnecting the inner panel portion(30) and the main body portion(42, see Figs. 2-3) so as to surround the inner panel portion and be surrounded by the main body portion, the contoured portion(18) comprising contoured corner segments and contoured elongated segments extending between respective pairs of the contoured corner segments lengthwise, the contoured corner segments being adjacent to the inner panel corners of the inner panel portion and having a first maximum thickness, the contoured elongated segments having a second maximum thickness that is greater than the first maximum thickness(see marked-up Fig. 1).
Regarding claim 11, Lynch discloses a molded article(door 10, see column 6, line 47 thru column 7, line 6), comprising:

a main body portion(42, see Figs. 1-2); and 
a contoured portion(18, 19a, see Figs. 1-2) extending between and interconnecting the inner panel portion(30) and the main body portion(42, see Figs. 2-3) so as to surround the inner panel portion and be surrounded by the main body portion, the contoured portion(18) comprising an outer angular region(54) extending widthwise at a first oblique angle from the main body portion(42), an inner angular region extending widthwise(80) at a second oblique angle from the inner panel portion, and a vertex region(74 and 56) interconnecting the outer angular region(54) and the inner angular region(80), wherein the outer angular region comprises contoured corner segments and contoured elongated segments extending between respective pairs of the contoured corner segments, the contoured corner segments having a first maximum thickness, the contoured elongated segments having a second maximum thickness that is greater than the first maximum thickness(see marked-up Fig. 1).
Regarding claims 2 and 12, Lynch discloses the molded article of claims 1 and 11, wherein the molded article is a door skin(11, 11a, see column 7, lines 36-41).
Regarding claims 3 and 13, Lynch discloses the molded article of claims 1 and 11, wherein the molded article is stackable with an identical molded article(see Fig. 2 and para. [0013]), one on another, in a stacked relationship in which the contoured elongated segments of the stacked molded articles abut against one another to establish contact zones(see Fig. 2), and wherein the contoured corner segments of the stacked molded article are spaced from one another to establish corner relief areas(the corner areas may be stacked with the corner segments spaced from one another, via a 
Regarding claims 4 and 14, Lynch discloses the molded article of claims 1 and 11, wherein the article is stackable with an identical article, one on another, in a stacked relationship in which the difference in thickness between the first and second maximum thicknesses displaces a load of the upper stacked molded article on the lower stacked molded article from the contoured corner segments to the contoured elongated segments so that the contoured elongated segments bear a majority of the load(the corner segments of the skin are a very small portion of the skin and since most of the load is carried by the elongated segments the functional limitation is considered to be met by the Lynch reference).
Regarding claims 5 and 15, Lynch discloses the molded article of claims 1 and 11, wherein the first maximum thickness is uniform along the entire lengths of the contoured corner segments(the corner segments each have the same length and are therefore considered uniform), and wherein the second maximum thickness is uniform along the entire lengths of the contoured elongated segments(the elongated segments each have the same length and are therefore considered uniform).
Regarding claims 9 and 19, Lynch discloses 6he molded door panel of claims 1 and 11, wherein the second maximum thickness is 1 mil to 25 mils greater than the first maximum thickness(the thickness of the corner segments varies and has an area where the thickness of the elongated segment is 1 to 25 mils greater than the thickness of the corner segments).

a frame(12, see para. [0038]) having first and second sides; and 
a door skin(11) secured to the first side of the frame, the door skin comprising the molded door panel of claims 1 and 11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,968,686. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a molded article, comprising: an inner panel portion having an exterior surface establishing a plurality of inner panel corners; a main body portion; and a contoured portion extending between and interconnecting the inner panel portion and the main body portion so as to surround the inner panel portion and be surrounded by the main body portion, the contoured portion comprising contoured corner segments and contoured elongated segments extending between respective pairs of the contoured corner segments lengthwise, the contoured corner segments being adjacent .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/